Title: From Benjamin Franklin to the Massachusetts House of Representatives Committee of Correspondence, 13 January 1772
From: Franklin, Benjamin
To: Massachusetts House Committee of Correspondence


Gentlemen,
London, 13 January, 1772.
On my return from a late tour through Ireland and Scotland, for the establishment of my health, I found your respected letter of June 25th, with the papers therein referred to, relating to the townships settled eastward of Penobscot River. I immediately waited on Mr. Bollan to consult with him, agreeably to your instructions, who informed me, that, in my absence, he had by himself thoroughly considered the same, having formerly had occasion to be acquainted with the whole affair, and he suggested to his constituents, the Council, a plan of accommodation to be proposed to government here, if they should approve of it; and that he hoped by the meeting of Parliament (before which, little public business is done here, so many of the Lords of the Council being out of town,) he might have their answer; and it would otherwise be to little purpose to attempt any thing sooner. I make no doubt but the proposal has been communicated to the House of Representatives, if they have since had a meeting, and that we may soon receive their further instructions thereon.

The town now begins to fill with members of Parliament, and great officers of state coming in daily to celebrate the Queen’s birthday, and be present at the opening of the session, which is fixed for next Tuesday. It is given out, that nothing relating to America is likely to be agitated this session; that is, there is no purpose either to abrogate the old duties or lay new ones. For the first, I am sorry, believing as I do, that no harmony can be restored between the two countries, while these duties are continued. This, with the other aggrievances mentioned in your letters of June 29th and July 13th, your agents will constantly attend to, and take every step possible in their present situation, unacknowledged as they are here, to obtain the redress, that is so justly your due, and which it would be so prudent in government here to grant.
In yours of July 9th it is mentioned, that the House desire I would annually send an account of the expense I am at, in carrying on the affairs of the province. Having business to do for several colonies, almost every time I go to the public offices, and to the ministers, I have found it troublesome to keep an account of small expenses, such as coach and chair hire, stationery, &c., and difficult to divide them justly. Therefore I have some time since omitted keeping any account, or making any charge of them, but content myself with such salaries, grants, and allowances, as have been made me. Where considerable sums have been disbursed, as in fees to counsel, payment of solicitors’ bills, and the like, those I charge. But as yet I have made no such disbursements on the account of your province. Please to present my duty to the House of Representatives, and believe me to be, with great esteem and respect, Gentlemen, &c.
B. Franklin.
